Citation Nr: 1037881	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  99-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
fourth (ring) finger injury.

2.  Entitlement to service connection for residuals of a right 
fifth (small) finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1958 through May 
1962.  This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A Board decision issued in November 
2005, in pertinent part, denied claims for service connection for 
a left foot disorder and for a right fifth (small) finger injury.  
The November 2005 Board decision also Remanded a claim of 
entitlement to service connection for residuals of a right fourth 
(ring) finger injury.  The Veteran appealed the Board's denials 
of his claims, but not the Remand of the claim for service 
connection for a right fourth (ring) finger injury to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  The 
Court vacated the November 2005 denials, and the Board remanded 
those claims for further development by a decision issued in June 
2007.  The Board again Remanded the claims remaining on appeal in 
January 2010.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted by the undersigned in July 2005 by 
videoconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its January 2010 Remand, the Board directed that the Veteran 
be afforded VA examination of two fingers of the right hand.  The 
Veteran was notified in later June 2010 that VA examination was 
scheduled for June 2010.  The Veteran did not report for the 
examination, and the claims file was returned to the Appeals 
Management Center in July 2010.  In late July 2010, the Veteran 
was notified, in a supplemental statement of the case (SSOC) that 
he had failed to report for examination in June 2010.  In early 
August 2010, the Veteran requested that VA examination be 
rescheduled in November 2010 or December 2010, as the Veteran is 
actually residing with family members who are taking care of him 
and he needs to be notified several weeks in advance of a 
scheduled examination.  The Veteran's VA examination should be 
rescheduled, and the Veteran should be provided with notice of 
the time and date at least 6 weeks in advance of the examination.  
A copy of the notice to the Veteran should be placed in the 
claims file, and the notice to the Veteran should include the 
date on which the notice is sent.  The Veteran is hereby notified 
that, if he is not residing at the address of record, in Florida, 
he should contact the Appeals Management Center, or the VAMC 
which will be sending out the notice of examination, request that 
examination be scheduled near the location where he is actually 
residing, devise a method of timely receiving mail sent to him at 
this address of record, or take other similar action so that he 
is able to attend the re-scheduled VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be afforded an 
opportunity to identify any records proximate 
to his service discharge in May 1962 which 
might disclose evidence of residuals of an 
injury to the right fourth finger or right 
fifth finger or both fingers.  The Veteran 
should be advised that such alternative 
records as physical examinations for 
education purposes, student health records, 
employer statements, employment medical 
examinations, history or physical 
examinations in connection with hospital 
admissions, insurance examination reports, 
and the like, are particularly persuasive.  

Again, the Board notes that the Veteran's 
history discloses that he may have been 
treated for carpal tunnel syndrome of the 
right hand following his service discharge in 
1962.  The Veteran should be asked to 
identify the provider who treated him for 
carpal tunnel syndrome.  Records reflecting 
that residuals of injury to the right fourth 
finger or right fifth finger were already 
present at that time would be more persuasive 
evidence that the Veteran incurred such 
residuals in service than evidence obtained 
from current examination.

2.  The Veteran should be scheduled for VA 
examination in November 2010 or December 
2010, if possible, and notice of the 
examination should be sent to the Veteran 6 
weeks in advance, if possible, since he has 
so requested.  The Veteran is hereby advised 
that he should take any steps necessary, or 
request that his representative assist him to 
take actions necessary to assure that the 
Veteran timely receives notice of examination 
when it is sent to him.

3.  The Veteran should be afforded VA 
examination of the right fourth and fifth 
fingers, right hand, as necessary to assign a 
diagnosis and determine the etiology of each 
disorder of the right 4th and 5th digits.  
The claims file must be provided to each 
examiner.  The examiner(s) should review of 
the relevant evidence contained in the claims 
file, and obtain from the Veteran the history 
of his pre-service activities, post-service 
employment prior to 1975, and post-retirement 
activities from 1975 to the present.  The 
examiner should conduct any necessary 
diagnostic testing.  The examiner should 
assign a diagnosis for each disorder of the 
4th and 5th digits, right hand.  The examiner 
should then answer the following questions:

(i) Is it at least as likely as not (is there 
at least a 50 percent probability) or, is it 
unlikely, that the Veteran has a current 
right 4th (ring) finger disorder which was 
incurred or manifested in service, or which 
results from a service-connected disability?  

(ii) Is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely, that the Veteran has a 
current right 5th (small) finger disorder 
which was incurred or manifested in service, 
or which results from a service-connected 
disability?  

The examiner(s) should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

3.  After reviewing the evidence to assure 
that VA's duties to notify and assist the 
Veteran have been met, and after reviewing 
the VA examination report to assure that the 
report is complete, the claims should be 
readjudicated.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
Veteran and his accredited representative 
should be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


